—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered April 8, 1992, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to 2 to 6 years, unanimously affirmed.
The evidence excluded by the trial court—that the robbery victim "wasn’t sure” that defendant was one of the two men who had robbed him—was irrelevant to the issue of defendant’s guilt of criminal possession of a weapon (see, People v Reynoso, 73 NY2d 816; People v Johnson, 47 NY2d 785, cert denied 444 US 857).
We also note that the prosecutor’s summation was both fair and responsive to the summation of the defendant (see, People v Rodriguez, 159 AD2d 356, lv denied 76 NY2d 795). Concur— Sullivan, J. P., Wallach, Kupferman and Nardelli, JJ.